Citation Nr: 1142557	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  07-34 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability, to include osteoarthritis of the facet joints and degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

This matter was previously before the Board in June 2009 when the Board denied the Veteran's claim.  The Veteran appealed the June 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2010, the Court vacated the Board's June 2009 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  This claim was again before the Board in August 2010, when the Board remanded it for further development.  As is discussed in further detail below, the Board finds that the Appeals Management Center(AMC) substantially complied with the Board's directives. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The earliest clinical evidence of record of a back disability is in 1994, approximately 41 years after separation from service.

2.  The competent clinical evidence of record is against a finding that the Veteran has a back disability causally related to active service.

3.  The Veteran is less than credible with regard to onset of his current low back disability.


CONCLUSION OF LAW

A back disability, to include osteoarthritis of the facet joints and degenerative disc disease, was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the appellant in August 2006, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence to the appellant also included notice that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman. 

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini. 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case. 

Duty to assist 

With regard to the duty to assist, the claim's file contains private and VA treatment records, as well as the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

An August 2006 report from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records (STRs) and military personnel file records were among those destroyed in a 1973 fire at NPRC.  When records in government custody are lost or destroyed, VA has a heightened duty to consider the benefit of doubt doctrine, to assist the claimant in developing the claim, and to explain its decision. See Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

In VA letters dated in November 1991 and January 1992, VA requested the Veteran to provide it with the full organizational designation, including unit and sub-unit, to which he was assigned at the time that the disability was incurred or aggravated.  A November 2006 VA Form 119, report of contact, reflects that the Veteran does not remember his complete unit of assignment.  Although the Veteran's DD Form 214 reflects that the Veteran's most significant duty assignment was Company B, 34th Infantry Regiment, it does not reflect his battalion or division.  The Veteran also averred, in response to April 1992 VA correspondence, which he was in Korea's 2nd Division; however, he did not provide a brigade, battalion, or company of assignment.  In a September 2011 statement, he alleged that he was stationed on at the Koje- POW camp; however, he did not provide any further identification of his brigade, battalion, or company of assignment.  The Veteran also did not provide any information regarding his unit of assignment while in boot camp, another time for which he indicated he had injured his back.

The Veteran avers that he had been treated at L. Hospital in Detroit Michigan from 1954 to 1982.  The Veteran also avers that L. Hospital has closed, and he did not provide any records establishing his treatment at that hospital, or any other facility. In a VA From 21-4142, dated in August 2006, the Veteran listed M.M.I. clinic as a source of information regarding his back and noted that he had been treated there from 1953 to 1980; however, the November 2006 VA From 119 reflects that the Veteran averred that the facility was no longer open.  Thus, the Board finds that VA does not have a duty to attempt to obtain records from these facilities which are no longer in existence and for which no further information has been provided with regards to a repository of records.  

On a VA Form 9, dated in October 2007, the Veteran avers that when he worked, he went to the employer's clinic, but that the job "folded" in 1983, approximately 24 years earlier.  The Veteran did not provide the name and address of his previous employer or employer's clinic, or provide authorization for VA to obtain records.  The Board finds, based on the lack of identifying information and authorization, that VA does not have a duty to attempt to obtain such records.  The Board notes that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski. 

In its August 2010 remand, the Board directed that VA attempt to obtain records of VA treatment of the spine since service to date, to include from 1991 and 1992, from a VA facility in Ft. Myers, Florida.  A request for records was negative for 1991 and 1992 records, but did result in records from 1994 and 1995; such records are now associated with the claims file.  The Board also directed that VA attempt to obtain records of VA treatment of the spine from the Saginaw VA medical center, to include June 2006 x-rays of the spine; such records are now associated with the claims file.  The Board also directed that VA attempt to obtain records of private treatment in March 2010; such records are now associated with the claims file.  

In its August 2010 remand, the Board directed that the Veteran be scheduled for a VA examination to determine the nature and etiology of all current back disabilities.  A VA examination with an opinion was obtained in September 2010, with an addendum in August 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate.  It considers the pertinent evidence of record, to include the Veteran's private and VA medical records, and the Veteran's statements regarding in-service and post service trauma and complaints.  Rationale was provided for the opinion proffered.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Board notes that the Veteran filed a claim for a back disability in February 1991.  The evidence of record reflects that in April 1992, VA notified the Veteran that it would adjudicate his claim within 60 days if it did not receive further evidence.  The record does not reflect an RO adjudication of a claim until March 2007, after the Veteran filed for service connection for a back disability in June 2006. 

The first element of a claim for service connection is that there must be evidence of a current disability.  A January 1994 VA medical record reflects a diagnosis of osteoarthritis of the L-5 spine.  Thus, the Board finds that the Veteran has a current disability. 

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran contends that he has a back disability due to his active service.  Specifically, he avers that he injured his back while playing football in boot camp.  In a statement dated in October 1991, he stated he reinjured his back in Korea when he fell off a bank at night.  In a statement dated in August 2006, he states that he was carrying a base plate when he slipped and another man fell on him, twisting the Veteran's back.  There is no objective evidence of record regarding the alleged injuries; however, the Board notes that the Veteran's STRs are presumed to have been destroyed in a fire.  As there is no evidence to the contrary, and resolving doubt in favor of the Veteran, the Board finds that the Veteran is credible that he had back pain in service.

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or competent credible evidence of continuity of symptomatology.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The Veteran underwent a VA examination in September 2010.  An August 2011 VA addendum report reflects the opinion of the examiner that it was less likely as not (less than 50 percent probability) that the Veteran's back disability was incurred in, or caused by, the claimed in-service injury, event, or illness.  The rationale was that the earliest clinical evidence of a back disability, arthritis, was noted in 1994 when the Veteran was 64 years of age.  The examiner noted that it would not be unusual to see degenerative changes in someone of the Veteran's age.  In addition, the examiner noted that the Veteran worked on docks which is a contributor to back problems, and is obese, which is also a contributor to back problems and degenerative changes.  In sum, the examiner stated that the Veteran's current back disability is not caused by, or related to, active duty military service, and is instead due to the Veteran's age, manual labor on a dock, and obesity.  

The Board has also considered whether there is a continuity of symptomatology since service.  The Veteran is competent to report that he had back pain during service, and that he has had back pain since service; however, the Board finds that statements by the Veteran that he has had continuity of symptomatology since service are less than credible.  As noted above there is no evidence of complaints of back pain for approximately 38 years after service, and no clinical records of complaints of, or treatment for, back pain for approximately 41 years after separation from service.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition). 

The first post-service reference to back pain is the Veteran's application for VA benefits, received in February 1991, more than 37 years after separation from service.  At that time, the Veteran did not provide any clinical evidence of a disability.

January 1994 VA medical records, 41 years after separation from service, reflect that the Veteran sought treatment for a painful right hip with radiation into the right leg.  It was noted that his symptoms began approximately 10 days earlier.  It was also noted that he reported a history of a back injury "a long time ago."  It does not reflect if this was an in-service, or post-service back injury.  This is noteworthy as it had been more than forty years since separation from service, during which time there could have been a back injury.  The report reflects that the Veteran had osteoarthritis throughout the lumbar spine and both hips.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
VA medical records reflect that in September 1999, the Veteran complained of chronic back pain since he was in service.  It was noted that he reported an exacerbation over the past ten days.  An MRI of the spine reflected mild spinal stenosis.  It was approximately 46 years after separation from service. 

A June 2003 VA medical record reflects that the Veteran did not have back pain.  In addition, July 2003 VA medical records reflect that the Veteran reported that he had recently moved back from Florida and had been doing a lot of "heavy yard work", digging for his garden, and was "very active doing yard work."  

A May 2006 private medical facility progress note reflects that the Veteran sought treatment for pain in the left lower back to right thigh, which he had since doing yard work the prior day.  The note further reflects that the Veteran stated it had occurred twice in the past and lasted until he had taken prednisone.  In addition, the note reflects that the Veteran stated he has back pain every so often but not usually in the leg.  

A September 2010 VA examination report reflects that the Veteran reported that he has had back pain "on and off" since service.  He reported that "he could do anything when it didn't bother him.  Then it would hurt for a few days and then get better."  The Veteran also indicated that he was "lifting things" when his pain would occur, and he wondered if this had anything to do with it.  He reported that he had worked on the docks with "heavy things."  He reported that constant irritation in the back started several years earlier. 

The Board finds that if the Veteran had had a chronic back disability since service, it would have been reasonable for him to have avoided working on docks lifting heavy objects in the subsequent years.  

The Veteran is competent to report the presence of symptoms; however, the evidence does not reflect that he has the requisite skills, knowledge, or training necessary to provide a diagnosis or etiology of his current disability. Espiritu, supra. 

In sum, there is no evidence of record that the Veteran complained of back pain until 38 years after separation from service, there is no clinical evidence of record that the Veteran sought treatment for a back disability until more than forty years after separation from service, the Veteran has alleged intermittent back pain, which occurred while lifting heavy things on the docks post service, there is no clinical opinion which causally relates the Veteran's current back disability to active service, and the only clinical opinion with regard to the etiology of the Veteran's disability is that his back disability is due to his employment on docks, his obesity, and his age.  The Board finds the VA examiner's opinion is more probative as to etiology than the Veteran's statements of intermittent pain since separation from service. 

The Board has also considered whether presumptive service connection for a chronic disease, arthritis, is warranted in the instant case.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within one year from the date of separation from service. See 38 C.F.R. § 3.307(a)(3).  The evidence of record does not establish any clinical manifestations of arthritis or osteoarthritis of the spine within the applicable time period.  Indeed, the record reflects that a diagnosis of osteoarthritis was not made until January 1994, approximately 41 years after the Veteran's separation from service.  As such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

In conclusion, there is no competent and credible medical evidence of record which attributes the Veteran's back disability to service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.  As noted above, where a portion of the Veteran's service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine. See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo, supra.  For the reasons noted above, the Board finds that the preponderance of the evidence is against a grant of service connection for a back disability.


ORDER

Entitlement to service connection for a back disability, to include osteoarthritis of the facet joints and degenerative disc disease, is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


